Citation Nr: 1721162	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches, characterized as migraines, due to Gulf War illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977, December 1990 to June 1991, and January 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is of record.

The Board notes that the RO granted entitlement to service connection for generalized anxiety disorder, NOS, in March 2015, at 30 percent with an effective date of March 25, 2010.  Thus, this matter is no longer on appeal and does not need to be considered by the Board.  In addition, the Board notes that the Veteran asserted that he has a claim for entitlement to service connection for restless leg syndrome, and the undersigned VLJ heard testimony on this issue at the Board hearing in March 2017.  However, the Veteran did not submit a timely substantive appeal for this issue, and therefore the Board does not have jurisdiction to address the issue.  Nonetheless, the evidence received at the March 2017 Board hearing may be used for future appeals for the issue of entitlement to service connection for restless leg syndrome.


FINDING OF FACT

The Veteran does have headaches, characterized as migraines, due to Gulf War illness, caused or aggravated by his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches, characterized as migraines, due to Gulf War illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for headaches, characterized as migraines, due to Gulf War illness, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Active military, naval, or air service includes not only active duty (AD), but also any period of active duty for training (ADT) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6 (a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ADT and IADT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. IADT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

The Veteran's certificate of discharge (DD Form 214) shows he had nearly 24 years of IADT service overall.  He is not alleging his migraines are as a result of injury during IADT.

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Further, special service connection rules exist for Gulf War Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia Theater of Operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317 (e)(2).  Service treatment records show that the Veteran had active service in the Southwest Asia Theater of operations during the Gulf War from December 1990 to June 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317 (a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469; 38 C.F.R. § 3.159 (a)(2) (2016).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran seeks service connection for migraines related to his service in Desert Storm during the Gulf War.  His service treatment records show that he had service in the Gulf War, as he underwent a Southwest Asia demobilization examination in May 1991.  The service treatment records are negative for any findings pertaining to migraines. 

In October 1999, the Veteran saw his private physician for a sleep apnea evaluation.  During this exam, the physician noted that the Veteran had headaches that started in 1991 and occurred about once a month.  The physician stated that they were bifrontal temporal and throbbing with photophobia, lasting about twelve hours.  The physician noted that the Veteran's mother had a history of migraines.

In October 2010, the Veteran underwent a VA examination for his migraine headaches claim.  The Veteran stated the onset was in April 1991, and that after returning from Desert Storm, he had classic migraine headache symptoms including nausea, photophobia and noise sensitivity.  The Veteran stated that he had migraine headaches between two to three times in a week and once a month.  The examiner diagnosed the Veteran with migraine headaches and opined that they were due to the Gulf War.

In January 2011, a supplemental opinion to the October 2010 examination was provided.  The examiner noted that the Veteran's entrance exam was silent for migraine headaches, but that the Veteran was first diagnosed with migraine headaches while still on active duty.  The examiner opined that the Veteran's migraine headaches were most likely caused by or a result of his active military service during the Gulf War.

In January 2012, the Veteran's Unit Troop Commander, C.J., submitted a statement in support of the Veteran's claim.  C.J. stated that the Veteran reported to him with a complaint of nausea upon movement and sensitivity to light on the third day after returning from the Desert Shield/Desert Storm Theater of Operations in April 1991.  C.J. said that one of the unit physicians saw the Veteran and diagnosed him with a migraine.  

In January 2015, written correspondence to the DRO discussed the plausibility of the Veteran's service connection for migraine headaches.  It was stated that it was possible that the Veteran complained of headaches to his commander during active service in the Gulf War because as a senior non-commissioned officer, the Veteran would have probably had a close relationship with his commander.  

In March 2017, the Veteran testified before the Board at a videoconference hearing.  The Veteran stated that during his first period of active duty, between 1974 and 1977, the Veteran remembered having headaches and that he has continued to have them.  In addition, he stated that though the migraines began during active duty in the 1970s, they seemed to get worse during the Gulf War and Iraq War; therefore, the Veteran believed that is why the migraine headaches were due to the Gulf War.  The Veteran specifically stated that it seemed to him that his time in Saudi Arabia, Kuwait and Turkey aggravated the conditions that first manifested themselves in the 1970s.  Further, the Veteran stated that his military occupational specialty (MOS) was a medic.  The Veteran also testified that he would talk to other doctors during active duty service when he had headaches.  In addition, when his headaches were severe he would talk to his commander, who was also a physician, because his commander worked in the same facility that dealt with headaches.  The Veteran said that at the time, his commander and physician, M.Y., told the Veteran that he had migraine headaches and put him on quarters for 24 hours.  The Veteran said that as a medic, he knew how to manage his headaches through the training he received.  

In March 2017, the Veteran's private physician submitted a letter regarding his claim.  The physician stated that he had treated the Veteran since September 1995 for a variety of issues including migraines.  The physician noted that the migraines first became manifest in 1991, again in 1994 and 1995, and that the Veteran had since been troubled with migraines in the last few years.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's migraine headaches were caused by, or are a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report migraine headache symptoms.  See Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  The Veteran is also competent to report that he experienced migraine headaches after his deployment to the Gulf where he was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno, 6 Vet. App. 465.  It is within the Veteran's realm of personal knowledge whether he has experienced migraine headaches during service and has experienced migraine headaches since service.  In addition, the Board notes that the Veteran was a medic during service.  Therefore, he is assumed to have some degree of medical training.  Given the Veteran's circumstances of service and the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone establishes the occurrence of migraine headaches during service.   

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  While the service treatment records are negative, the Veteran has consistently reported the symptoms experienced in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

It is also significant that a VA physician provided a medical opinion in October 2010 and January 2011, after having examined the Veteran, finding that the Veteran's headaches were at least as likely as not related to his military service.

In weighing the positive medical opinion of record, the conceded exposure to environmental hazards in service, and the statements from the Veteran regarding chronic migraine headache symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has a migraine headaches disorder related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for headaches, characterized as migraines, due to Gulf War illness is warranted.

ORDER

Entitlement to service connection for headaches, characterized as migraines, due to Gulf War illness is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


